Case 2:21-cv-01278-GMN-VCF Document 9 Filed 08/25/21 Page 1 of 3
       Case 2:21-cv-01278-GMN-VCF Document 9 Filed 08/25/21 Page 2 of 3



1
            IT IS SO STIPULATED.
2
3    DATED: this 25th day of August, 2021.     DATED: this 25th day of August, 2021.
4    IIANRATTY LAW GROUP                       BACKUS, CARRANZA & BURDEN
5
     By: Isl Scu-c1.h)vf. 13vvV\.lU7!/          Isl [ac/vP. t3urdetv
6    Parhan R. Naqvi, Esq.                     Jack P. Burden, Esq.
     Sarah M. Banda, Esq.                      Nevada State Bar No. 6918
7    NAQVI INJURY LAW                          Jacquelyn Franco, Esq.
8    9500 West Flamingo Road #104              Nevada State Bar No. 13484
     Las Vegas, NV 89147                       3050 South Durango Drive
9    Attorneys for Plaintiff                   Las Vegas, NV 89117
                                               Attorneys for Defendants
10
11

                                             IT IS SO ORDERED.

                                             Dated this ____
                                                         25 day of August, 2021




                                             ___________________________
                                             Gloria M. Navarro, District Judge
                                             UNITED STATES DISTRICT COURT

19
20
21
22
23
24
25
26
27
28

                                               2
Case 2:21-cv-01278-GMN-VCF Document 9 Filed 08/25/21 Page 3 of 3
